Chapman, C. J.
Upon the evidence, which consisted of the i ate in suit, and the answers of the plaintiffs’ president and cashier to the defendant’s interrogatories, the jury were correctly instructed to find a verdict for the plaintiffs. For it appeared that the note was indorsed to the plaintiffs by the payees, in the ordinary course of business, before its maturity, and remained their property. The fact that the indorsers had given them security for the note, and had requested them to collect it of *183the maker, and the further fact that they had summoned the indorsers as trustees of the defendant, did not affect their rights as indorsees. Exceptions overruled.